EXHIBIT 10.29(c)
MARINEMAX, INC.
2011 Stock-Based Compensation Plan
Restricted Stock Unit Grant Notice
MarineMax, Inc. (the “Company”), pursuant to its 2011 Stock-Based Compensation
Plan (the “Plan”), hereby grants to Participant a right to receive the number of
shares of the Company’s Common Stock set forth below on the terms and conditions
of this Restricted Stock Unit Grant Notice (the “Grant Notice”), the Plan and
the Restricted Stock Unit Award Agreement (the “Agreement”). The Restricted
Stock Units granted in this Grant Notice are subject to all of the terms and
conditions as set forth herein and in the Agreement, the Plan and, the
applicable provisions of any employment agreement between the Participant and
the Company, if any.

     
Participant:
   
 
 
 
   
Date of Grant:
   
 
 
 
   
Vesting Commencement Date:
   
 
 
 
   
Number of Restricted Stock Units:
   
 
 
 
   
Expiration Date:
Subject to expiration as provided in Section 3(b) of the Agreement.

     
Vesting Schedule:
  [                    ] of the Restricted Stock Units subject to this award
vest on the [                    ] anniversaries of the Vesting Commencement
Date; subject to Participant’s Continuous Service on such vesting date(s).
 
   
Delivery Schedule:
  Subject to Section 4 of the Agreement, the Shares to be delivered in
satisfaction of the vested Restricted Stock Units (pursuant to Section 4(a) of
the Agreement) shall be delivered within five (5) months of the respective
vesting date.

[The remainder of this page intentionally has been left blank.]

 

 



--------------------------------------------------------------------------------



 



Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Agreement and
the Plan. Participant further acknowledges that as of the Date of Grant, this
restricted Grant Notice, the Agreement, the Plan and any applicable provisions
of any employment agreement between the Participant and the Company, if any, set
forth the entire understanding between Participant and the Company regarding the
acquisition of Common Stock in the Company and supersede all prior oral and
written agreements on that subject with the exception of (i) options and other
awards previously granted and delivered to Participant under the Plan, and
(ii) the following agreements only:

     
Other Agreements:
   
 
 
 
   
 
 

IN WITNESS WHEREOF, the parties have executed this Grant Notice on the day and
year first indicated below.

              MarineMax, Inc.   Participant:
 
           
By:
           
 
              Signature
Name:
           
 
         
 
      Date:    
 
         
Title:
           
 
         
 
           
Date:
           
 
 
 
       

Attachments: Restricted Stock Unit Award Agreement and 2011 Stock-Based
Compensation Plan.
[Signature Page of Restricted Stock Unit Grant Notice.]

 

2



--------------------------------------------------------------------------------



 



MARINEMAX, INC.
2011 Stock-Based Compensation Plan
Restricted Stock Unit Award Agreement
MarineMax, Inc. (the “Company”) wishes to grant to the person (the
“Participant”) named in the Restricted Stock Unit Award Grant Notice (the “Grant
Notice”) a restricted stock unit award (the “Award”) pursuant to the provisions
of the Company’s 2011 Stock-Based Compensation Plan (the “Plan”). The Award will
entitle Participant to shares of Stock from the Company, if Participant meets
the vesting requirements described herein. Therefore, pursuant to the terms of
the attached Grant Notice and this Restricted Stock Unit Award Agreement (the
“Agreement”), the Company grants Participants the number of restricted stock
units listed in the Grant Notice (the “Restricted Stock Units”).
The details of the award are as follows:
1. Grant Pursuant to Plan. This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes. The Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all of the terms and
conditions of this Agreement and of the Plan. All capitalized terms in this
Agreement shall have the meaning assigned to them in this Agreement, or, if such
term is not defined in this Agreement, such term shall have the meaning assigned
to it under the Plan.
2. Restricted Stock Unit Award. The Company hereby grants to the Participant the
Restricted Stock Units listed in the Grant Notice as of the grant date specified
in the Grant Notice (the “Grant Date”). Such number of Restricted Stock Units
may be adjusted from time to time pursuant to Section 10(c) of the Plan.
3. Vesting and Forfeiture of Restricted Stock Units.
(a) Vesting. The Participant shall become vested in the Restricted Stock Units
in accordance with the vesting schedule in the Grant Notice; subject to vesting
acceleration as provided in Section 3(c) below.
(b) Forfeiture. The Participant shall forfeit any unvested Restricted Stock
Units, if any, in the event that the Participant’s Continuous Service is
terminated for any reason, except (i) as provided in the Participant’s
employment agreement or other agreement with the Company, if any and (ii) as
otherwise determined by the Plan Administrator in its sole discretion, which
determination need not be uniform as to all Participants.
(c) Acceleration of Vesting. The Restricted Stock Units shall vest on an
accelerated basis if vesting acceleration is provided pursuant to any employment
or other agreement between the Participant and the Company.

 

1



--------------------------------------------------------------------------------



 



4. Settlement of Restricted Stock Unit Award.
(a) Settlement of Restricted Stock Units for Stock. The Company shall deliver to
the Participant one share of Stock for each vested Restricted Stock Unit subject
of this Award on the appropriate Delivery Date (as defined in Section 4(b)). The
Company shall have no obligation to settle this Award for cash.
(b) Delivery of Stock. Subject to Sections 4(c), 4(d), 4(e) and 4(f) below,
Shares shall be delivered on the delivery date(s) (each a “Delivery Date”)
specified in the Grant Notice. Once a Share is delivered with respect to a
vested Restricted Stock Unit, such vested Restricted Stock Unit shall terminate
and the Company shall have no further obligation to deliver Shares or any other
property for such vested Restricted Stock Unit.
(c) Deferral of Delivery. Notwithstanding the foregoing, the Participant may
elect, in a writing received by the Plan Administrator at least twelve
(12) months prior to a Delivery Date, to defer the delivery of the Shares for
the respective Restricted Stock Units until a later date (which date must be at
least five (5) years after the original Delivery Date).
(d) Deferral Due to Section 162(m). To the extent that the Company reasonably
anticipates that the Shares to be delivered would not be deductible under
Section 162(m) of the Code, the delivery date of such Shares shall be delayed
until the earlier of (i) the first tax year of the Company in which the tax
deduction for such Shares is permitted under Section 162(m) and (ii) the
Participant’s “separation from service” (as such term is defined under
Section 409A of the Code any temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder). To the extent that a portion of
the Shares that are deliverable may be deducted for tax purposes under
Section 162(m), then that portion of the Shares shall be delivered and the
remaining Shares that are deliverable shall continue to be delayed pursuant to
this Section.
(e) Acceleration of Delivery upon a Change of Control. In the event of a Change
in Control, the full amount of the Common Stock corresponding to the
Participant’s vested Restricted Stock Units shall be distributed to the
Participant as soon as administratively practicable on or after the Change in
Control.
(f) Delay in Payment under Section 409A. To the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code, the delivery of the Shares shall be
delayed for six (6) months after a “separation from service” (as defined in
Section 409A, any temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder). Any Shares or other amounts that would have been
delivered within six (6) months of a separation from service but for the effect
of this Section, shall be delivered promptly after the six (6) month delay, but,
in any event, no later than five (5) business days after the six (6) month
delay.
5. No Rights as Shareholder until Delivery. The Participant shall not have any
rights, benefits or entitlements with respect to any Common Stock subject to
this Agreement unless and until the Common Stock has been delivered to the
Participant. On or after delivery of the Common Stock, the Participant shall
have, with respect to the Common Stock delivered, all of the rights of an equity
interest holder of the Company, including the right to vote the Common Stock and
the right to receive all dividends, if any, as may be declared on the Stock from
time to time.

 

2



--------------------------------------------------------------------------------



 



6. Tax Provisions.
(a) Tax Consequences. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Participant understands that Participant (and
not the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Agreement.
(b) Withholding Obligations. At the time the Award is granted, or at any time
thereafter as requested by the Company or any Related Entity that employs
Participant, Participant hereby authorizes withholding from payroll and any
other amounts payable to Participant, including the Shares deliverable pursuant
to this Award, and otherwise agrees to make adequate provision for, any sums
required to satisfy the minimum federal, state, local and foreign tax
withholding obligations of the Company or any Related Entity that employs
Participant, if any, which arise in connection with the Award.
The Company, in its sole discretion, and in compliance with any applicable legal
conditions or restrictions, may withhold from fully vested Shares otherwise
deliverable to Participant pursuant to the Award a number of whole Shares having
a Fair Market Value, as determined by the Company as of the date of the
Participant recognizes income with respect to those Shares, not in excess of the
minimum amount of tax required to be withheld by law (or such other amount that
would avoid adverse financial accounting treatment). Any adverse consequences to
Participant arising in connection with such Share withholding procedure shall be
the Participant’s sole responsibility.
In addition, the Company, in its sole discretion, may establish a procedure
whereby the Participant may make an irrevocable election to direct a broker
(determined by the Company) to sell sufficient Shares from the Award to cover
the tax withholding obligations of the Company or any Related Entity that
employs Participant and deliver such proceeds to the Company or any Related
Entity that employs Participant.
Unless the tax withholding obligations of the Company or any Related Entity that
employs Participant are satisfied, the Company shall have no obligation to issue
a certificate for any Shares deliverable under this Award.
(c) Section 409A Amendments. The Company agrees to cooperate with Participant to
amend this Agreement to the extent either the Company or Participant deems
necessary to avoid imposition of any additional tax or income recognition prior
to actual payment to Participant under Section 409A of the Code and any
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, but only the extent such amendment would not have an adverse effect
on the Company and would not provide Participant with any additional rights, in
each case as determined by the Company, in its sole discretion.
8. Consideration. With respect to the value of the Shares to be delivered
pursuant to the Award, such Shares are granted in consideration for the services
Participant shall provide to the Company during the vesting period.

 

3



--------------------------------------------------------------------------------



 



9. Transferability. The Restricted Stock Units granted under this Agreement are
not transferable otherwise than by will or under the applicable laws of descend
and distribution. In addition, the Restricted Stock Units shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Restricted Stock Units shall not be subject to execution,
attachment or similar process. In no event may the Restricted Stock Units be
transferred to a third party in exchange for consideration.
10. General Provisions.
(a) Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in the service of the Company or its
Related Entities for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company or of Participant, which
rights are hereby expressly reserved by each, to terminate Participant’s service
at any time for any reason, with or without cause.
(b) Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days’ advance written notice under this paragraph to all
other parties to this Agreement.
(c) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation arrangements, and those arrangements may be either
generally applicable or applicable only in specific cases.
(d) Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or would disqualify
this Agreement or the Award under any applicable law, that provision shall be
construed or deemed amended to conform to applicable law (or if that provision
cannot be so construed or deemed amended without materially altering the
purpose; or intent of this Agreement and the Award, that provision shall be
stricken as to that jurisdiction and the remainder of this Agreement and the
Award shall remain in full force and effect).
(e) No Trust or Fund Created. Neither this Agreement nor the grant of the Award
shall create or be construed to create a trust or separate; fund of any kind or
a fiduciary relationship between the Company and the Participant or any other
person. The Restricted Stock Units subject to this Agreement represent only the
Company’s unfunded and unsecured promise to issue Stock to the Participant in
the future. To the extent that the Participant or any other person acquires a
right to receive payments from the Company pursuant to this Agreement, that
right shall be no greater than the right of any unsecured general creditor of
the Company.
(f) Cancellation of Award. If any Restricted Stock Units subject to this
Agreement are forfeited, then from and after such time, the Participant and, if
applicable, the person from whom such Restricted Stock Units are forfeited shall
no longer have any rights to such Restricted Stock Units or the corresponding
shares of Stock. Such Restricted Stock Units shall be deemed forfeited in
accordance with the applicable provisions hereof.

 

4



--------------------------------------------------------------------------------



 



(g) Participant Undertaking. Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Participant or the shares of Stock
deliverable pursuant to the provisions of this Agreement.
(h) Amendment, Modification, and Entire Agreement. No provision of this
Agreement may be modified, waived or discharged unless that waiver, modification
or discharge is agreed to in writing and signed by the Participant and an
officer of the Company, other than the Participant, designated by the Plan
Administrator. The Participant and the Company acknowledge that as of the Grant
Date, this Agreement, the Plan and any applicable provisions of the
Participant’s employment agreement with the Company, if any, set forth the
entire understanding between the Participant and the Company regarding the
acquisition of Common Stock pursuant to this Award and supersede all prior oral
and written agreements on that subject with the exception of awards from the
Company previously granted and delivered to the Participant. This Agreement is
made pursuant to the provisions of the Plan and shall in all respects be
construed in conformity with the terms of the Plan. In the event of a conflict
between the Plan and this Agreement, the terms of the Plan shall govern. In the
event of a conflict among any of an employment agreement, any Grant Notice and
this Agreement or the Plan, the terms of such employment agreement shall govern.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.
(i) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.
(j) Interpretation. The Participant accepts this Award subject to all the terms
and provisions of this Agreement and the terms and conditions of the Plan. The
undersigned Participant hereby accepts as binding, conclusive and final all
decisions or interpretations of the Plan Administrator upon any questions
arising under this Agreement.
(k) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon Participant, Participant’s assigns and the legal representatives, heirs and
legatees of Participant’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to join herein and
be bound by the terms hereof. The Company may assign its rights and obligations
under this Agreement, including, but not limited to, the forfeiture provision of
Section 3(b) to any person or entity selected by the Plan Administrator.
(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
(m) Headings. Headings are given to the Paragraphs and Subparagraphs of this
Agreement solely as a convenience to facilitate reference. The headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.
11. Representations. Participant acknowledges and agrees that Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing and accepting
the Award and fully understands all provisions of the Award.
[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

              MARINEMAX, INC.
 
       
 
  By:    
 
     
 
  Its:     
 
     
 
            PARTICIPANT
 
       
 
  Signature:   
 
       
 
  Print Name:  
 
       

[Signature Page of Restricted Stock Unit Agreement.]

 

6